                                 UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION


Douglas Shine, Jr., pro se,                                   Case No. 3:17-cv-1140

                         Plaintiff,


        v.                                                    MEMORANDUM OPINION
                                                                  AND ORDER


Gary Mohr, et al.,

                         Defendants.



                                       I.     INTRODUCTION

        Defendant Ashley Bentham seeks summary judgment on the remaining claim set forth in

Plaintiff Douglas Shine’s complaint, arguing there is no evidence Shine’s hand was closed in a door

pushed by Bentham and no evidence he suffered broken bones or nerve damage in his hand. (Doc.

No. 16). Shine has not filed a brief in opposition of the motion. For the reasons stated below,

Defendant’s motion for summary judgment is granted.

                                        II.   BACKGROUND

        Shine was incarcerated at the Toledo Correctional Institution in Toledo, Ohio, when, he

alleges, Bentham assaulted him.

        He contends he cooked his food in the microwave with permission from the male
        corrections officer. When he attempted to put his cup in the doorway of his cell,
        Bentham allegedly slammed the door on his hand and broke his knuckles. He asked
        for medical attention and Bentham denied his request. The Plaintiff was eventually
        taken to an outside hospital and treated for nerve damage and a broken hand. In his
        complaint he seeks monetary damages for assault, intentional infliction of emotional
        distress and retaliation for reporting the incident.

(Doc. No. 4 at 1(summarizing Plaintiff’s complaint (Doc. No. 1 at 4, 6))).

                                           III.    STANDARD

        Summary judgment is appropriate if the movant demonstrates there is no genuine dispute of

material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

All evidence must be viewed in the light most favorable to the nonmovant, White v. Baxter Healthcare

Corp., 533 F.3d 381, 390 (6th Cir. 2008), and all reasonable inferences are drawn in the nonmovant’s

favor. Rose v. State Farm Fire & Cas. Co., 766 F.3d 532, 535 (6th Cir. 2014). A factual dispute is

genuine if a reasonable jury could resolve the dispute and return a verdict in the nonmovant’s favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A disputed fact is material only if its

resolution might affect the outcome of the case under the governing substantive law. Rogers v.

O’Donnell, 737 F.3d 1026, 1030 (6th Cir. 2013).

                                            IV.     ANALYSIS

        Bentham argues she is entitled to summary judgment on Shine’s Eighth Amendment claim

because the video of the alleged incident and the medical records show Bentham did not act in a

manner designed to inflict injury and that Shine at most suffered a de minimis injury.

        Because he failed to respond to Bentham’s arguments despite having been served with

copies of the motion in a manner consistent with the Federal Rules of Civil Procedure, I deem Shine

to have waived opposition to the motion. See, e.g., Hitchcock v. Cumberland Univ. 403(b) DC Plan, 851

F.3d 552, 566 (6th Cir. 2017) (citing Humphrey v. United States Att’y Gen.’s Office, 279 F. App’x 328 (6th

Cir. 2008)); Scott v. Tennessee, 878 F.2d 382, *2 (6th Cir. 1989) (unpublished table decision).

        The Eighth Amendment prohibits the use of excessive force against inmates held in a

correctional facility. Hudson v. McMillian, 503 U.S. 1, 5 (1992). An inmate who brings an excessive

use of force claim must show the officer “acted with a sufficiently culpable state of mind, and the

                                                     2
alleged wrongdoing must be objectively harmful enough to establish a constitutional violation, [and]

that the defendant acted ‘maliciously and sadistically for the very purpose of causing harm,’ rather

than ‘in a good faith effort to maintain or restore discipline.’” Richmond v. Settles, 450 F. App'x 448,

453 (6th Cir. 2011) (quoting Hudson, 503 U.S. at 6).

        Bentham is entitled to summary judgment because the record does not contain evidence

from which a reasonable jury could return a verdict in Shine’s favor. Anderson, 477 U.S. at 248. It is

unclear from the video whether either of Shine’s hands in fact were within the door frame when

Bentham closed the door. (Doc. No. 16-1 at 17:30:03 – 17:30:05). Even if Shine’s hand was

contacted by the door, the video does not support the necessary conclusion that Bentham closed the

door “maliciously and sadistically for the very purpose of causing harm.” Hudson, 503 U.S. at 6.

        Further, Shine’s medical records do not support his allegations that he suffered broken

bones or nerve damage, (Doc. No. 16-3 and Doc. No. 16-4), or injuries that rise above the de-

minimis threshold. Richmond, 450 F. App’x at 454 (Inmates must allege more than de minimis injury

– such as injuries that require medical treatment after the initial evaluation – in order to state a claim

for excessive force in violation of the Eighth Amendment.). The doctors who examined Shine

suggested he use ice to treat swelling in his hand and ibuprofen as needed. (Doc. No. 16-3 at 6, 9).

                                         V.      CONCLUSION

        For the reasons stated above, Bentham’s motion for summary judgment, (Doc. No. 16), is

granted.



        So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                    3
